Citation Nr: 1638000	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964. 
This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The claim to reopen is granted herein and the reopened claim is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A December 2005 rating decision denied the claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

The RO initially denied service connection for bilateral hearing loss disability on a direct basis in December 2005.  The Veteran was notified of the denial by a letter sent later that month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  The Veteran again raised a claim for service connection for bilateral hearing loss disability in April 2010, and the RO issued the rating decision under appeal in which it reopened the claim but denied the reopened claim on the merits.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The evidence of record in December 2005 consisted of the Veteran's statements, service treatment records, DD Form 214, and private audiology reports dated in January 2002 and December 2003.

The evidence received after the expiration of the appeal period includes statements from the Veteran, a medical opinion from K.D., M.D. with an audiogram dated in October 2010, and the report of a VA examination in May 2012.  The Veteran's statements reflect the Veteran's report of serving as an organizational supply specialist during active service, and working on the flight line without the use of hearing protection.  The October 2010 audiogram and opinion include a current diagnosis of bilateral hearing loss.  K.D.'s opinion states that he performed an ear, nose, and throat examination of the Veteran, reviewed the aforementioned audiogram, and determined that the Veteran had sensorineural hearing loss due to noise-induced trauma while in active service.  The May 2012 report of VA examination notes a current diagnosis of bilateral hearing loss, and includes a negative opinion from the examiner, as he found that the current hearing loss was not related to the Veteran's service.         

The Board finds that the October 2010 audiogram accompanied by the private opinion from K.D., M.D. are new and material, as they are not cumulative or redundant of the evidence previously of record and relate to a previously unestablished element of entitlement to service connection for bilateral hearing loss.  Specifically, this opinion suggests that there is a relationship between the Veteran's current bilateral hearing loss disability and his active service.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss disability.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's reopened claim of entitlement to service connection for bilateral hearing loss is decided.  

Service personnel records demonstrate the Veteran served as an organizational supply specialist in the United States Air Force during active service.  The record reflects the Veteran's reports of serving on the flight line without the use of hearing protection.  In this regard, service treatment records show that upon entry into service in June 1960, the Veteran underwent a whispered voice test, which resulted in a finding of normal hearing.  Subsequent audiograms dated in 1962 and upon separation from service in January 1964 demonstrate an auditory threshold shift; however, these reports are negative for complaints or a diagnosis of hearing loss.   

Post-service private treatment records dated in 2002 and 2003 indicate diagnoses of bilateral sensorineural hear loss.  A private audiogram dated in October 2010 demonstrates a current diagnosis of bilateral hearing loss, and includes an opinion from K.D., M.D. linking the Veteran's sensorineural hearing loss to noise-induced trauma while in active service.  The report of a May 2012 VA examination also notes a current diagnosis of bilateral sensorineural hearing loss, and includes the audiologist's opinion that the current hearing loss was not "as likely as not" caused by or a result of active service.   

The Board finds the aforementioned opinions inadequate for adjudication purposes.  The private physician, K.D., failed to provide any rationale for his stated opinion.  Likewise, the May 2012 VA examiner relied in significant part on a 2005 study by IOM, which concluded that medical knowledge at the time did not support delayed-onset hearing loss following military noise exposure.  The Board notes, however that since the release of IOM's 2005 study, additional, contrary studies have been published.  Specifically, a series of papers have been published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while individuals have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later, when the number of cells damaged by the initial noise exposure is combined with the number damaged due to additional noise exposure or the natural aging process, such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast doubt on IOM's 2005 determination that military noise exposure could not result in delayed-onset hearing loss many years later.

Accordingly, the case must be remanded for VA opinion by an ear, nose and throat specialist addressing whether the Veteran's current bilateral hearing loss is related to his active service.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an ear, nose and throat specialist.

Based on the review of the record, to include the Veteran's statements, the specialist should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss disability originated during service or is otherwise etiologically related to the Veteran's active service. 

The rationale for the opinion must also be provided and should include a discussion of the studies discussed above. 

If the specialist is unable to provide the required opinion, the specialist should explain why.  If the specialist cannot provide an opinion without resorting to mere speculation, the specialist shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the specialist should identify the additional information that is needed.


Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the required opinion.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


